 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into effective
as of January 1, 2019 (the “Effective Date”), by and between Guardion Health
Sciences, Inc. (the “Company”) and Michael Favish (the “Executive”).

 

WHEREAS, Executive currently serves as the Company’s President and Chief
Executive Officer;

 

WHEREAS, the Company is pursuing an initial public offering (“IPO”) and has
filed a Registration Statement on Form S-1, as amended, with the United States
Securities and Exchange Commission (the “SEC”);

 

WHEREAS, the Company wishes to continue to receive the services of Executive for
the period provided in this Agreement and Executive is willing to serve in the
employ of the Company upon the terms and conditions hereinafter provided; and

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.           Employment. The Company hereby agrees to employ Executive and
Executive hereby accepts such continued employment by the Company upon the terms
and conditions herein provided.

 

2.           Position and Responsibilities. During the period of his employment
hereunder, Executive agrees to serve the Company in the position of its
President and Chief Executive Officer, and Chairman of the Board of Directors of
the Company (the “Board”), reporting to the Board, and to be responsible for all
aspects of the operations of the Company under the direction of the Board and
such other duties as are consistent with Executive’s position hereunder. Subject
to the terms of this Agreement, the Company may change or modify the position of
Executive or his duties at any time during the term hereof in a manner
consistent with his executive status; provided, however, that such changes shall
not result in a change in Executive’s primary duties or reporting relationship.

 

3.           Term of Employment, Duties and Benefits.

 

(A)        Term. The term of Executive’s employment under this Agreement (the
“Term”) shall be three (3) years from the Effective Date. Absent a written
agreement to the contrary, Executive’s continued employment during the Term and
following the expiration of the Term shall be on an “at-will” basis, and such
post-Term employment will be subject to termination by either party at any time,
with or without cause or prior notice.

 

(B)         Full-Time Employment; Travel. Executive shall devote his full
business time and attention to the performance of his duties as set forth in
Section 2 of this Agreement and shall not engage in any other business activity
or occupation during the Term without the Company’s prior written consent;
provided, however, that nothing contained herein shall prohibit Executive from
(i) making passive investments in privately held or publicly traded companies,
provided that Executive shall not own, of record or beneficially, more than five
percent (5%) of the outstanding securities of any such company without the
Board’s consent, which shall not be unreasonably withheld, or (ii) engaging in
any employment, consulting, or other outside business activity (“Outside
Activities”) set forth on Exhibit 1. Executive’s participation or membership on
any outside boards not referenced herein shall be prohibited unless expressly
consented to by the Company in writing, which consent shall not be unreasonably
withheld. Notwithstanding the foregoing, Executive may serve and participate on
charitable or civic boards and endeavors, provided such activities and permitted
activities described in the immediately preceding sentence do not materially
interfere with Executive’s duties to the Company. Executive acknowledges that he
shall be required to travel, as reasonably required by the Company, with the
reasonable expenses related to travel being paid or reimbursed by the Company in
accordance with its policies regarding reimbursable expenses adopted from time
to time and in accordance with the rules and regulations of the Internal Revenue
Code.

 

 -1- 

 

 

(C)         Vacation and Sick Leave. Executive shall be entitled to sick leave
consistent with Company policies in existence and published from time to time.
During each year of the Term, Executive shall accrue paid vacation days at a
rate of thirty (30) days per year, the unused amount of which shall carry over
and continue to accrue until Executive has accrued forty-five (45) paid vacation
days. Once the maximum number of days has been accrued, Executive shall cease
continuing to accrue paid vacation days until the unused number of days falls
below the maximum. Accrued but unused vacation days shall be paid to Executive
upon the separation of Executive’s employment.

 

(D)         Employee Benefits. The Company shall provide Executive with
customary benefits, including medical insurance and participation in disability
and retirement plans, subject to the terms and conditions of the applicable
plans, in each case equivalent to, and only to the extent, that such benefits
are provided to other senior executives of the Company.

 

(E)         Business and Entertainment Expenses. Upon presentation of
appropriate documentation, Executive shall be reimbursed in accordance with
Company policy applicable to senior executives for the reimbursement of expenses
for all reasonable and necessary business and entertainment expenses incurred in
connection the performance of his duties hereunder. The Company will pay
directly or reimburse Executive for his reasonable attorneys’ fees and costs
incurred in connection with the negotiation and implementation of this
Agreement, in an amount not to exceed $7,500.

 

4.           Compensation.

 

(A)        Salary. Commencing on the Effective Date, and except as otherwise
provided herein, for all services rendered by Executive in any capacity during
his employment under this Agreement, including, without limitation, services as
an executive or officer of the Company, related companies or subsidiaries of the
Company, the Company shall pay Executive, a gross salary (“Salary”) at an
annualized rate of Three Hundred Thousand Dollars ($300,000) for calendar year
2019. Thereafter, Executive’s Salary shall increase to Three Hundred Twenty Five
Thousand ($325,000) for calendar year 2020 and Three Hundred Fifty Thousand
($350,000) for calendar year 2021. Salary payments shall be subject to
deductions and withholdings required by law and otherwise authorized by
Executive for his participation in employee benefit plans, and shall be payable
in equal installments in accordance with the Company’s standard payroll
practices (but no less frequently than monthly).

 

(B)         Stock Option. The Company shall grant Executive a non-qualified
stock option to purchase 1,250,000 shares (as calculated after any reverse split
of the Company’s common stock effectuated in anticipation of the IPO (i.e.,
currently, prior to such split, the number of shares is 2,500,000)) of the
Company’s common stock (the “Option”). The date of grant of the Option (the
“Grant Date”) shall be the date of and immediately after the Company closes its
IPO and sells its shares to the public. The Option term shall be five (5) years
from the Grant Date and the Option shall have a purchase price per common share
equal to 110% of the final IPO price per common share. The Option shall vest
ratably over three (3) years commencing on March 31, 2019 (if the IPO has closed
prior to such date, or otherwise on the first calendar quarter end date
following the Grant Date), and at the end of each calendar quarter thereafter
until fully vested, provided that, subject to Section 8 below, vesting will
depend on Executive’s continued employment with the Company on the applicable
vesting dates, and will be subject to the terms and conditions of the written
agreement governing the grant and this Agreement. The Company agrees to register
the shares subject to the Option with the SEC under a Registration Statement on
Form S-8, or other appropriate form of registration statement, and the Executive
agrees to enter into a customary form of option agreement with the Company
incorporating the provisions contained in this Section 4(B) and other customary
terms and conditions.

 

 -2- 

 

 

(C)         Bonus. In addition to the Salary and the Option, Executive shall be
eligible for an annual bonus. Executive’s initial annual bonus target will be
100% of Executive’s Salary for the applicable calendar year (the “Target
Bonus”), and the actual bonus amount awarded (the “Actual Bonus”) will be 50%
based on the achievement of Company financial and other performance metrics
determined by the Board and communicated to Executive from time to time, and 50%
as determined by the Board, in its sole discretion. To earn any Actual Bonus,
Executive must be employed by the Company on the payment date of the Actual
Bonus. The Actual Bonus shall be paid no later than March 15 of the year
following the year to which the performance objectives relate. Executive’s bonus
participation will be subject to all the terms, conditions and restrictions of
the applicable Company bonus plan or program, if any, as may be amended from
time to time, but only to the extent such plan or program is consistent with
this Agreement.

 

5.           Termination. Executive’s employment and the Term shall terminate on
the first of the following to occur:

 

(A)        Disability. Upon written notice by the Company to Executive of
termination due to Disability. For purposes of this Agreement, “Disability”
shall be defined as the inability of Executive to perform his material duties
hereunder due to a physical or mental injury, infirmity or incapacity for 120
days (including weekends and holidays) in any 365-day period or for 60
consecutive days with reasonable accommodations as defined, and if required, by
applicable state and federal disability laws. To the extent necessary, the
existence or nonexistence of a Disability shall be determined by an independent
physician selected by the Company and reasonably acceptable to Executive.

 

(B)         Death. Automatically on the date of death of Executive.

 

(C)         Cause. For Cause. “Cause” shall mean a reasonable determination by
the Board that Executive has committed, or there has occurred, one or more of
the following:

 

(i)         Executive’s indictment for a felony or another crime involving
serious moral turpitude;

 

(ii)        Executive’s conviction of, a guilty plea with respect to, or a plea
of nolo contendere to a crime involving fraud, theft, embezzlement, any other
crime that results in or is intended to result in personal enrichment at the
expense of the Company or any other summary offense that will, in the opinion of
the Company, adversely affect in any material respect the Company’s prospects or
reputation or Executive’s ability to perform his obligations or duties to the
Company;

 

(iii)       Executive’s material breach of this Agreement or any of the
Company’s policies;

 

(iv)       Executive’s intentional and continual failure to substantially
perform his reasonably assigned duties with the Company (other than a failure
resulting from Executive’s incapacity due to Disability or from the assignment
to Executive of duties that would constitute Good Reason); and

 

 -3- 

 

 

(v)       Executive’s commission or cooperation in an act of fraud, theft, or
dishonesty against the Company, or any act or omission intended to result in the
personal enrichment of Executive or a personal relation of Executive, in
violation of Executive’s duty of loyalty to the Company at the expense, directly
or indirectly, of the Company.

 

provided, however, that with respect to sections (iii) or (iv) above, a written
notice of demand for substantial performance has been delivered to Executive by
the Company, which demand for performance must be made within ninety (90) days
after the initial occurrence of the event or latest in a series of events which
constitutes “Cause”, and such notice must provide reasonable notification of the
conduct giving rise to “Cause”, to the extent capable of cure, and Executive
fails to cure such circumstance for a period of thirty (30) days (which cure
right shall not be available to the extent the Executive previously cured a
similar event) (or such longer period as may be reasonable under the
circumstances provided Executive is working in good faith on such cure, and
further provided that the total cure period shall not exceed ninety (90) days),
and in all respects Executive is given an opportunity to make a presentation to
the Board regarding the event giving rise to Cause.

 

(D)         Good Reason. The Executive’s resignation during a period not to
exceed ninety (90) days following the initial existence of one or more of the
events listed below, provided that Executive gives the Company written notice
not more than thirty (30) days after the initial occurrence of the applicable
event or events listed below that Executive intends to terminate his employment
hereunder due to such event or events and provided further that such events are
not corrected in all material respects by the Company within thirty (30) days
following such written notice (or such longer period as may be reasonable under
the circumstances provided Executive is working in good faith on such cure, and
further provided that the total cure period shall not exceed ninety (90) days).
“Good Reason” shall mean, without the written consent of Executive, the
occurrence of any one or more of the following events:

 

(i)        A material diminution in Executive’s authority, duties or
responsibilities as contemplated by this Agreement (it being understood that a
mere change in Executive’s title following a change of control of the Company,
such as might occur if the Company were acquired and became a division of a
larger company, shall not constitute a material diminution in the Executive’s
authority), duties or responsibilities;

 

(ii)        any material breach by the Company of its obligations under this
Agreement;

 

(iii)       the relocation or transfer of Executive’s office outside a 50 mile
radius of the Company office that Executive had been working in; or

 

(iv)      a material reduction in Executive’s Salary, or the elimination of his
eligibility for payments under a Bonus.

 

 -4- 

 

 

(E)         Change in Control Termination. A “Change in Control Termination”
shall occur in the event a Change in Control occurs and if the Company
terminates Executive’s employment without Cause or if Executive resigns for Good
Reason, in either case, within the period beginning one (1) month before, and
three (3) months following, such Change in Control. ”Change in Control” shall
occur upon (i) any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then-outstanding voting securities; (ii) the consummation of
the sale or disposition by the Company of all or substantially all of the
Company’s assets; (iii) the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation; or (iv) a change in the
effective control of the Company that occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by members
of the Board whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this definition, Persons will be considered to be acting as a group
if they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company; provided that Change in Control shall not be deemed to occur unless
such event is also a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 409A, as defined below. An IPO shall not
be deemed a Change in Control.

 

6.           Consequences of Termination. Any termination payments made and
benefits provided under this Agreement to Executive shall be as described
herein, and Executive shall not be eligible for any additional severance under
any of the plans, policies or programs of the Company. Immediately upon
termination of employment, Executive shall return to the Company all Company
property used by Executive including, without limitation, any computer or
laptop, cell phone, or portable electronic devices, as well as all other Company
property in Executive’s possession, custody or control, regardless of form or
medium. Subject to Section 18, the following amounts and benefits shall be due
to Executive:

 

(A)        Disability. Upon termination of Executive due to Disability, the
Company shall pay or provide Executive: (i) any unpaid Salary through the date
of termination and any accrued vacation in accordance with Company policy;
(ii) reimbursement for any unreimbursed expenses incurred through the date of
termination; and (iii) any payments due under the Bonus as described in Section
4(c); and (iv) as and when due thereunder, all other payments, benefits or
fringe benefits to which Executive may be entitled under the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Agreement (collectively, the “Accrued Amounts”).

 

(B)         Death. In the event of the death of Executive, Executive’s estate
shall be entitled to any Accrued Amounts.

 

(C)         Termination for Cause or Resignation Without Good Reason. If
Executive’s employment should be terminated (i) by the Company for Cause, or
(ii) by Executive without Good Reason, the Company shall pay Executive any
Accrued Amounts. The unvested Option shall terminate and the Executive shall
have ninety (90) days to exercise his vested Option. Except as set forth in this
Section 6(C), all of Executive’s rights to compensation and any other rights to
payment under this Agreement shall terminate upon the date of the termination of
Executive’s employment with the Company, except for the rights of Executive to
any indemnification and director and officer insurance coverage.

 

(D)         Termination without Cause or Resignation for Good Reason. If the
Company terminates Executive’s employment other than in conformity with Sections
5(A), 5(B) or 5(C) above, or if Executive terminates his employment for Good
Reason, the Company shall pay Executive the Accrued Amounts (and the unvested
Option shall continue in full force and effect under its terms) and,
additionally, subject to (x) Executive’s immediate return to the Company of all
Company property, and (y) Executive’s execution and non-revocation of a waiver
and release of claims agreement in a form reasonably satisfactory to the Company
(a “Release”) in accordance with Section 18(C), the Company shall pay as a lump
sum the prorated (based on the number of days Executive was employed during the
calendar year) Bonus that would have been paid for the year of termination and
any bonus for the year preceding termination, to the extent unpaid (with such
Bonus being measured and payable as set forth in Section 4(C) above), and in
addition:

 

 -5- 

 

 

(i)         during the one (1) year period immediately following the termination
of Executive’s employment (the “Severance Period”) pay to Executive an amount
(the “Severance Payment”) equal to, in the aggregate, one (1) year (two (2)
years, in the event of a Change in Control Termination) of Executive’s annual
salary for the year in which such termination occurs, which Severance Payment
shall be payable in equal installments during the Severance Period, at the same
time and in the same manner as Executive’s salary would have been paid had
Executive remained in active employment during the Severance Period, in
accordance with the Company’s standard payroll practices as in effect on the
date of such termination; provided that in the event of a Change in Control
Termination (1) if such terminations occurs after the date of the Change in
Control, the Severance Payment shall be paid in lump sum and (2) if such
termination is prior to the Change in Control, half of the Severance Payment
shall be paid in lump sum and the remainder shall be paid over the Severance
Period.

 

(ii)        Solely in connection with a Change in Control Termination, with
respect to the Option and any other outstanding equity awards time vesting (but
not performance vesting, if any) shall accelerate and become vested and
exercisable as to 100% of the then-unvested shares subject to the Option and
other equity awards effective on the date that the Release becomes irrevocable
and Executive shall have 360 days to exercise the Option (or, if earlier, until
the expiration of the original term of the Option).

 

(iii)       During the Severance Period and for an additional one (1) year, in
case of Change in Control Termination, subject to Executive’s timely election of
continued coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), provide access to continued coverage under the
Company’s medical plan for Executive, and his eligible dependents (the “COBRA
Severance Benefits”); provided that Executive shall pay to the Company, on an
after-tax basis, a monthly amount equal to the full premium cost of the COBRA
Severance Benefits (determined in accordance with the methodology under COBRA,
or such other methodology as required by the Internal Revenue Service under
Section 105(h) of the Code) for such month and, within thirty (30) days of the
end of each month during which Executive has COBRA coverage during the Severance
Period (the “COBRA Benefit Period”), the Company shall pay Executive in cash
(less required withholding) a taxable amount equal to the sum of  the excess of
(x) the full premium cost of the COBRA Severance Benefits for such month and
(y) any premium amount that would have been payable by Executive if Executive
had been actively employed by the Company for such month (collectively, the
“COBRA Premium Benefits”).

 

Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA Premium Benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, the Patient Protection and Affordable Care Act
of 2010, as amended (the “ACA”)), the Company shall in lieu thereof pay
Executive taxable cash amounts equal to the COBRA Premium Benefits, which
payments shall be made regardless of whether the Executive or Executive’s
eligible dependents elect COBRA continuation coverage or pay premiums for
continued COBRA coverage (the “Health Care Benefit Payments”) and shall be made
solely if permitted under the ACA and related administrative guidance. The
Health Care Benefit Payments shall be paid to Executive in installments on the
same schedule that the COBRA Premium Benefits would otherwise have been paid to
Executive and shall be paid until the expiration of the COBRA Benefit Period.

 

 -6- 

 

 

Executive shall be excused from providing services to the Company during the
Severance Period. Notwithstanding the foregoing, no portion of the Severance
Payment shall be paid nor COBRA Premium Benefits provided pursuant to this
Section 6(D) following the date that the Board determines that the Executive
first violates any of the restrictive covenants set forth in Section 7 and, upon
such violation, Executive shall within 30 days of such violation repay the
Company all previously paid Severance Payments and COBRA Premiums (less $100).
The Company shall have the right to suspend such payments during the pendency of
any proceedings relating to such legal determination provided that any such
suspension is founded upon the Board’s good faith belief that any of the
provisions identified herein have been breached. If legal proceedings determine
that Executive committed no such breach, then within five (5) business days
following the entry of a final judgment in any such proceeding, the Company
shall pay to Executive all such suspended amounts and any amounts repaid to the
Company by the Executive pursuant to this paragraph, without interest thereon.
With respect to the compensation and benefits due pursuant to this Section 6(D),
Executive shall not have any duty to mitigate his income loss by finding
alternative employment, nor shall amounts Executive earns from other employment
be offset against such compensation and benefits.

 

(E)         Resignation from All Positions. Upon the termination of the
Executive’s employment with the Company for any reason, the Executive shall
resign, as of the date of termination, from all positions Executive then holds
as an officer, director, employee and member of the Board (and any committee
thereof) of the Company and any of its affiliates. The Executive shall be
required to execute such writings as are required to effectuate the foregoing.

 

7.           Restrictive Covenants.

 

(A)         Confidentiality. Executive shall not, directly or indirectly, use,
make available, sell, disclose or otherwise communicate to any person, other
than in the course of Executive’s assigned duties and for the benefit of the
Company, either during the Term or at any time thereafter, any nonpublic
proprietary or confidential information, knowledge or data relating to the
Company or any of its affiliates that has been obtained by Executive during
Executive’s employment with the Company or has been obtained pursuant to any
consulting services provided by Executive to the Company or any of its
affiliates prior to Executive’s employment with the Company. For the purposes of
this Agreement, nonpublic proprietary information means information proprietary
to the Company that is not generally known (including any “trade secret” within
the meaning of applicable laws) about the Company’s customers, products,
services, personnel, pricing, sales strategy, technology, methods, processes,
research, development, finances, systems, techniques, accounting, purchasing and
plans. All information disclosed to Executive or to which he obtains access,
whether originated by him or by others, during the period that Executive is an
employee of the Company (whether prior to the Effective Date or thereafter),
shall be presumed to be non-public proprietary information if it is so treated
by the Company or if Executive has a reasonable basis to believe it to be such.
The foregoing shall not apply to information that (i) was known to the public
prior to its disclosure to Executive; (ii) becomes known to the public
subsequent to disclosure to Executive through no wrongful act of Executive or
anyone acting on Executive’s behalf; or (iii) Executive is required to disclose
by applicable law, regulation or legal process (provided that, unless contrary
to law, Executive provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information).
Notwithstanding clauses (i) and (ii) of the preceding sentence, Executive’s
obligation to maintain such disclosed information in confidence shall not
terminate where only portions of the information are in the public domain.

 

 -7- 

 

 

(B)         Non-Disparagement. During the Term or at any time thereafter,
neither Executive or Company shall make any public statements that disparage the
other party, or in the case of the Company, its respective subsidiaries,
affiliates, employees, officers, directors, business, technology, products or
services. Notwithstanding the foregoing, statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) shall not
be subject to this Section 7(B), and nothing contained herein shall be deemed to
prevent any party from rebutting any statement made or written or from making
truthful statements as reasonably necessary to enforce their rights hereunder.

 

(C)         Non-Solicitation. During the period of Executive’s employment and
for one (1) year after the separation thereof, Executive shall not, directly or
indirectly: (i) solicit or encourage any employee or consultant of Company or
any of its affiliates to leave the employ or otherwise cease or reduce work with
Company or any affiliate of Company, provided that this provision shall not
apply with respect to any person (a) who responds to a general solicitation not
targeted at such individual, or (b) who has terminated his or her employment
with the Company or any of its affiliates more than one hundred eighty (180)
days prior to his or her retention by Executive; or (ii) solicit or encourage
any customer (known to Executive) or prospective customer of Company to
withdraw, curtail or cancel its business dealings with the Company. For purposes
hereof, a “prospective customer” shall mean any potential customer with whom the
Company conducted discussions about becoming a customer during the six (6)
months preceding Executive’s termination, of which discussions Executive had
actual knowledge.

 

(D)         Non-Trading. Without limiting Executive’s obligations to the
Company, Executive shall comply with all rules and regulations of the SEC,
including, without limitation, Section 10(b) and Rule 10b-5 of the Securities
Exchange Act of 1934, as amended, (the “1934 Act”) which, among other things,
prevents a party in possession of material non-public information from trading
in a company’s securities or causing a third party to trade in a company’s
securities that is subject to the 1934 Act.

 

(E)         Exceptions. Executive may not be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that (i) is made in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

 

(F)         Enforceability. Executive recognizes and agrees that monetary
damages may be an inadequate remedy in the event of any breach of this Section
7, and that any such breach may cause Company irreparable harm and damage.
Accordingly, the parties agree that Company shall be entitled to injunctive and
other equitable relief against Executive without waiving any additional rights
or remedies available to it, and without the necessity of posting a bond. If any
provision hereof shall be held invalid, illegal or unenforceable, the remaining
provisions shall continue in full force and effect. If any provisions shall for
any reason be held to be excessively broad as to time, duration, geographical
scope, activity or subject, it shall be construed, by limiting and reducing it,
so as to be enforceable to the extent permitted by applicable law.

 

 -8- 

 

 

8.           Proprietary Rights. Executive agrees that, from the first date of
Executive’s performance of services for the Company, all inventions, discoveries
and improvements, whether patentable or unpatentable, and all works of
authorship, whether copyrightable or uncopyrightable, made, developed,
conceived, modified, acquired, devised, discovered or created by Executive,
whether solely or jointly with others, whether by using the Company’s or its
subsidiaries’, divisions’, affiliates’ or parent’s, equipment, supplies,
facilities, trade secrets, confidential information or otherwise, and which
relate to or pertain in any way at the time of conception or reduction to
practice of the invention or of creation of the work of authorship to the
business of the Company, or its subsidiaries, divisions, affiliates or parent,
or the actual, or demonstrably anticipated research or development of the
Company, or its subsidiaries, divisions, affiliates, or parent, or which result
from any work performed by Executive for the Company, or its subsidiaries,
divisions, affiliates or parent (hereinafter “Inventions”), shall be promptly
disclosed in writing by Executive to the Company, and shall be the exclusive
property of the Company or its assignee. Executive acknowledges that all
Inventions shall be deemed and considered “Works for Hire” under the copyright
laws of the United States; and moreover, that all right, title and interest
therein, including all rights of copyright, patent or otherwise, in the United
States and in all foreign countries, in any form or medium and in all fields of
use now known or hereafter existing, shall belong exclusively to the Company.
Executive further acknowledges that the Company is under no obligation to
Executive, monetary or otherwise, in connection with such Works for Hire, except
for indemnity rights that Executive shall be entitled to arising out of
Company’s use of such Works for Hire. To the extent an assignment is necessary
to perfect the Company’s ownership of any Invention or Work for Hire described
in this Section, Executive hereby irrevocably assigns to the Company or its
assignee, all of his right, title and interest therein, and agrees that neither
the Company, nor its subsidiaries, divisions, affiliates or parent, are under
further obligation, monetary or otherwise, to Executive for such assignment.
Executive agrees to execute, acknowledge and deliver to the Company, its
successors and assigns, both during and after his employment, all documentation,
including, but not limited to, applications for patents and/or copyrights, as
the Company may deem necessary or desirable to obtain and perfect the interests
of the Company, its successors and assigns, in any and all countries, in such
Inventions and/or Works for Hire, and to vest title thereto in the Company.
Pursuant to California Labor Code Section 2872, this covenant shall not apply to
an invention that qualifies under the provisions of Section 2870 of the
California Labor Code, as explained in the Invention Assignment Notice attached
hereto as Exhibit 2. Further, Executive acknowledges that all unpatented
inventions, discoveries, improvements, or works of authorship which were owned
and controlled by him on the initial date of Executive’s performance of services
for the Company have been listed on the Prior Employment Agreement or on Exhibit
3 and are the property of Executive. In the event that Executive (a) refuses to
perform any act necessary to obtain any copyrights or patents as required by
this Agreement or (b) Executive is unavailable within the meaning of the United
States patent and copyright laws, Executive irrevocably appoints any
Company-selected designee to act, at all times hereafter, as Executive’s agent
and attorney-in-fact to perform those acts, said appointment being deemed
coupled with an interest.

 

9.           Survivors Bound. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, the legal representatives, successors in
interest and assigns, respectively, of each party.

 

10.         Insurance. The Company is authorized to purchase, own and be the
beneficiary of a policy of insurance of the life of Executive in such amounts as
the Company may elect to compensate the Company for the loss of Executive. If
requested by the Company, Executive shall submit to such examinations as may be
prescribed by the Company’s insurer in furtherance of such application for
insurance.

 

11.         Trading Plan. Executive shall be permitted to enter into a Rule
10b5-1 compliant trading plan beginning one (1) year after the completion of the
IPO.

 

12.         Indemnification; Director’s and Officer’s Liability Insurance.
Executive shall have all rights to indemnification to the fullest extent
permitted by Delaware law (to the extent not prohibited by the Company’s
Certificate of Incorporation or Bylaws as currently in effect) for any actions
or inactions as an officer or director of the Company or any related entity and
as a fiduciary of any benefit plan of any of the foregoing. In addition, the
Company shall use reasonable efforts to maintain Director’s and Officer’s
liability insurance on behalf of Executive, at least until the end of the Term,
and throughout the period of any applicable statute of limitations, in an amount
and on terms at least as favorable to Executive as provided by the Company or
its affiliates to any current or former officer or director.

 

 -9- 

 

 

13.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to
such state’s principles of conflicts of laws.

 

14.         Waiver. The waiver by either party hereto of any breach of any
provision of this Agreement shall not operate or be construed as a waiver or any
subsequent breach by either party hereto.

 

15.         Binding Effect and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Company, its successors and assigns, and
Executive. This Agreement is personal as to Executive and may not be assigned by
Executive without first obtaining the written consent of the Company. This
Agreement may be not assigned by the Company without the prior consent of
Executive except to a successor in interest to the Company.

 

16.         Severability. The unenforceability of any provision or provisions of
this Agreement shall not affect the enforceability of any other provision of
this Agreement.

 

17.         Entire Understanding. Unless otherwise expressly stated herein, this
Agreement contains the entire understanding of the parties relating to the
employment of Executive by the Company and may not be contradicted by evidence
of any prior or contemporaneous agreement or any other term sheets, employment
agreements or related written agreements or oral understandings between the
Company and Executive relating to the terms and conditions of Executive’s
employment with the Company, which the parties hereby acknowledge and agree
shall be superseded in their entirety by this Agreement. This Agreement may be
changed only by an agreement in writing signed by the party or parties against
whom enforcement of any waiver, change, modification, extension or discharge is
sought.

 

18.         Amendment and Default. This Agreement may be amended in whole or
part at any time and from time to time but only in writing in a form
substantially similar to the form hereof. In the event of default or breach of
any of the terms and conditions hereof the defaulting party agrees to pay the
reasonable attorney’s fees incurred by the other party in enforcing the
provisions hereof.

 

19.         Section 409A and Release.

 

(A)         General. The intent of the parties is that all payments and benefits
under this Agreement comply or are exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and guidance
promulgated thereunder (“Section 409A”). The parties hereto acknowledge and
agree that, to the extent applicable, and to the extent that any term or
provision is ambiguous, this Agreement shall be interpreted in accordance with,
and incorporate the terms and conditions required by, Section 409A of the Code
and the Department of Treasury Regulations and other interpretive guidance
issued thereunder. No provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with the requirements
of Section 409A from Executive or any other individual to the Company or any of
its affiliates, employees or agents.

 

(B)         Separation from Service under Section 409A. Notwithstanding any
provision to the contrary in this Agreement:

 

(i)         no amount that is “nonqualified deferred compensation” for purposes
of Section 409A shall be payable pursuant to Section 6(D) unless the termination
of Executive’s employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations;

 

 -10- 

 

 

(ii)        if Executive is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the termination benefits to
which Executive is entitled under this Agreement (after taking into account all
exclusions applicable to such termination benefits under Section 409A,
including, without limitation, exclusions for separate installment payments and
exclusions under Section 1.409A-1(b)(9)(iii) of the Department of Treasury
Regulations) is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to Executive prior to the earlier of (x) the
expiration of the six-month period measured from the date of Executive’s
separation from service with the Company or (y) the date of Executive’s death.
Upon the earlier of such dates, all payments deferred pursuant to this Section
18(B)(ii) shall be paid in a lump sum to Executive, and any remaining payments
due under this Agreement shall be paid as otherwise provided herein;

 

(iii)       the determination of whether Executive is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Section 1.409A-1(i) of the Department of Treasury Regulations
and any successor provision thereto);

 

(iv)       for purposes of Section 409A, Executive’s right to receive
installment payments pursuant to Section 6(D) shall be treated as a right to
receive a series of separate and distinct payments as described in Treasury
Regulation Section 1.409A(2)(b)(2); and

 

(v)        to the extent that any reimbursement of expenses or in-kind benefits
constitutes “deferred compensation” under Section 409A, such reimbursement or
benefit shall be provided no later than December 31 of the year following the
year in which the expense was incurred. The amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year. The amount of any in-kind benefits provided in one year shall not affect
the amount of in-kind benefits provided in any other year.

 

(C)         Release. The following provisions shall apply notwithstanding
anything to the contrary in this Agreement. The Company shall deliver the
Release to Executive within seven (7) days following the date of termination of
employment. Executive shall have until the date that is twenty-one (21) days (or
such later date as is required by applicable law) following the date upon which
the Company timely delivers the Release to Executive (the expiration of such
applicable period, the “Release Deadline”) to execute the Release. Executive
shall have seven (7) days following the execution of the Release to revoke the
Release. If the execution and revocation period crosses calendar years, Company
shall commence payments on the first Payroll Date in the second calendar year
(with the first payment containing all of the payments which should have been
paid, but were not paid, prior to such date).

 

 -11- 

 

 

20.         Mutual Binding Arbitration. It is agreed that any and all disputes,
claims or controversies arising out of or relating to this Agreement or to
Executive’s employment by the Company shall be resolved exclusively by binding
arbitration administered by JAMS pursuant to its Employment Arbitration Rules &
Procedures in effect at the time the dispute is submitted (currently available
at http://www.jamsadr.com/rules-employment-arbitration/). The Company and
Executive agree that this arbitration provision is governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1, et seq. The Company and Executive also
understand and agree that the Company is engaged in transactions involving
interstate commerce. The arbitration proceedings will be held before a single,
neutral arbitrator in the County of San Diego, State of California. The fees of
the arbitrator and all other costs that are unique to the arbitration process
shall be paid by the Company to the extent required by law. Otherwise, each
party shall be solely responsible for paying its own costs for the arbitration,
including but not limited to attorneys’ fees. However, if either party prevails
on a claim which affords the prevailing party attorneys’ fees pursuant to law,
statute, or contract, the arbitrator may award reasonable attorneys’ fees to the
prevailing party. The arbitrator shall apply state and/or federal substantive
law to determine issues of liability and damages regarding all claims to be
arbitrated. The arbitrator shall have the authority to order such discovery, by
way of deposition, interrogatory, document production, or otherwise, as the
arbitrator considers necessary to a full and fair exploration of the issues in
dispute, consistent with the expedited nature of arbitration. The award of the
arbitrator shall be in writing and shall contain the arbitrator’s factual
findings, legal conclusions and reasons for the award. The following actions are
excluded from this provision: (i) claims for workers’ compensation benefits;
(ii) claims for unemployment insurance compensation benefits; and (iii) to the
extent required by law, administrative claims or charges before applicable
federal and state administrative agencies (such as the Equal Employment
Opportunity Commission or comparable state agency, and any unfair labor charge
which is to be brought under the National Labor Relations Act). The arbitrator
shall have the authority to award any individual damages or relief authorized by
law. Arbitration must be demanded within the statute of limitations governing
the claims at issue. The award may be entered as a judgment in any court with
jurisdiction over Company or Executive.

 

21.         Counterparts. This Agreement may be executed in one or more
counterparts, which may be delivered by electronic means (including by means of
facsimile or email), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

22.         Approval. The Board of the Company has approved this Agreement,
including the terms of the grant of the Option, and the resolution of the Board
provides that any member of the Board is authorized to execute and deliver this
Agreement on behalf of the Company.

 

*         *         *

 

[Signatures to appear on the following page.]

 

 -12- 

 

 

IN WITNESS WHEREOF, the parties hereto are duly authorized to execute this
Agreement and have executed this Agreement, effective as of the Effective Date.

 



  GUARDION HEALTH SCIENCES, INC.       By: /s/ Robert Weingarten         Name:
Robert Weingarten         Title: Director         Date: 12/21/2018      
EXECUTIVE       /s/ Michael Favish   Michael Favish       Date: 12/21/2018



 

 -13- 

 

 

EXHIBIT 1

 

OUTSIDE ACTIVITIES

 

None

 

 -14- 

 

 

EXHIBIT 2

 

INVENTION ASSIGNMENT NOTICE

 

In accordance with Section 2872 of the California Labor Code, you are hereby
notified that the invention assignment provisions of the Employment Agreement
which you have signed do not apply to an invention which qualifies fully under
the provisions of Section 2870 of the California Labor Code, which provides in
pertinent part:

 

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention which was developed entirely on his
or her own time without using the employer’s equipment, supplies, facilities or
trade secret information except for those inventions that either:

 

(1)          Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer, or

 

(2)          Result from any work performed by the employee for the employer.

 

RECEIPT ACKNOWLEDGED

 

Signed:  /s/ Michael Favish   Dated: December 21, 2018

 

 -15- 

 

 

EXHIBIT 2

 

EXCLUDED INVENTIONS, DISCOVERIES, WORKS OF AUTHORSHIP,
AND WORKS FOR HIRE

 

None

 

Signed: /s/ Michael Favish   Dated: December 21, 2018

 

 -16- 

 